Citation Nr: 0912886	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-01 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to benefits from July 15, 2005 to January 15, 
2006 
for on-the-job training (OJT) as a funeral director at 
[redacted].


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

This appeal to the Board of Veterans' Appeals (Board) is from 
April and August 2006 decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

As support for his claim, the Veteran testified at a 
videoconference hearing in March 2008 before the undersigned 
Veterans Law Judge (VLJ) of the Board.  During and after the 
hearing the Veteran submitted additional evidence and 
waived his right to have the RO initially consider it.  See 
38 C.F.R. §§ 20.800, 20.1304(a) (2008).


FINDINGS OF FACT

1.  There is insufficient evidence to calculate the 
journeyman's wage for a funeral director at the training 
establishment in question, [redacted], once the 
Veteran was fully trained.  

2.  Resultantly, there are insufficient means of determining 
whether the Veteran's training wages were at least 50 percent 
of journeyman wages at the start of his training, and at 
least 85 percent of wages by the end of his training.  


CONCLUSION OF LAW

The Veteran is not entitled to funeral director OJT benefits 
from July 15, 2005 to January 15, 2006.  38 U.S.C.A. §§ 3001, 
3011, 5107 (West 2002); 38 C.F.R. §§ 21.4262, 21.7040, 
21.7042 (2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Duties to Notify and Assist

Here, since the Veteran's claim is being denied as a matter 
of law, 
the duty-to-notify-and-assist provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) do not apply.  See 
Manning v. Principi, 16 Vet. App. 534 (2002) (VCAA has no 
effect on appeal limited to interpretation of law); see also 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  The VCAA does not apply because the 
issue presented is solely of statutory and regulatory 
interpretation, and/or the claim is barred as a matter of law 
in that it cannot be substantiated.  See Smith v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See, 
too, VAOPGCPREC 5-2004 (June 23, 2004).

II.  Analysis-Entitlement to Benefits from July 15, 2005 to 
January 15, 2006 for the OJT as Funeral Director at [redacted] 
[redacted]

Basic educational assistance benefits under the provisions of 
Chapter 30, Title 38 United States Code (Montgomery GI Bill 
or Chapter 30 benefits) provide, inter alia, an educational 
assistance program to assist in the readjustment of members 
of the Armed Forces to civilian life after their separation 
from military service.  38 U.S.C.A. § 3001.  The program is 
available to individuals who meet certain criteria of basic 
eligibility, including active duty during certain prescribed 
dates or meeting certain other criteria for basic eligibility 
for educational assistance.  38 U.S.C.A. § 3011; 
38 C.F.R. §§ 21.7040, 21.7042 (2008).  VA regulations allow 
for educational assistance pursuant to Chapter 30 for "other 
training on-the-job."  See generally 38 C.F.R. § 21.4262. 



In general, an "other training on-the-job'' course is any 
training on the job that does not qualify as an "apprentice 
course" (defined in 38 C.F.R. § 21.4261).  See 38 C.F.R. 
§ 21.4262.  Further, the training establishment and its 
courses must meet certain criteria, including the 
requirements that the job which is the objective of the 
training is one in which progression and appointment to the 
next higher classification are based upon skills learned 
through organized and supervised training on-the-job and not 
on such factors as length of service and normal turnover.  38 
C.F.R. § 21.4262(c)(1).  

Approval will not be granted for training in occupations that 
require a relatively short period of experience for a trainee 
to obtain and hold employment at the market wage in the 
occupation.  This includes occupations such as automobile 
service station attendant or manager, soda fountain 
attendant, food service worker, salesman, window washer, 
building custodian or other unskilled or common labor 
positions as well as clerical positions for which on-the-job 
training is not the normal method of procuring qualified 
personnel.  38 C.F.R. § 21.4262(c).  Notably, the job 
customarily requires a period of training of not less than 6 
months and not more than 2 years of full-time training.  
38 C.F.R. § 21.4262(c)(3).  

In order to apply for educational assistance for an OTJ 
course, as per the criteria of 38 C.F.R. § 21.4262(b), a 
training establishment desiring to furnish a course of other 
training on-the-job will submit to the appropriate State 
approving agency a written application setting forth the 
following:  (1) title and description of the specific job 
objective for which the Veteran or eligible person is to be 
trained; (2) the length of the training period; (3) a 
schedule listing various operations for major kinds of work 
or tasks to be learned and showing for each job operations or 
work, tasks to be performed, and the approximate length of 
time to be spent on each operation or task; (4) the number of 
hours of supplemental related instruction required; (5) the 
entrance wage or salary paid by the training establishment to 
employees already trained in the kind of work for which the 
Veteran or eligible person is to be trained; (6) a 
certification that the wages to be paid the Veteran or 
eligible person upon entrance into training are not less than 
wages paid nonveterans in the same training position and are 
at least 50 percent of the wages paid for the job for which 
he or she is to be trained, and will be increased in regular 
periodic increments until, not later than the last full month 
of the scheduled training period they will be at least 85 
percent of the wages paid for the job for which the Veteran 
or eligible person is being trained; (7) a certification that 
there is reasonable certainty that the job for which the 
Veteran or eligible person is to be trained will be available 
to him or her at the end of the training period; and (8) any 
additional information required by the State approving 
agency.  See 38 U.S.C.A. § 3677.  

Here, the RO found the Veteran eligible for the Montgomery GI 
Bill.  
The training establishment in question is the [redacted]
Home in Louisiana.  An OTJ training program for the Veteran 
to become a funeral director was provided by this funeral 
home from July 15, 2005 to January 16, 2006.  Although this 
training establishment submitted an application for 
educational assistance for the Veteran's OTJ, the RO denied 
the claim on the ground that it did not meet regulatory 
requirements for VA educational assistance.

VA cannot provide educational assistance for OJT programs 
that do not meet the regulatory criteria under 38 C.F.R. 
§ 21.4262(c).  Specifically, the training establishment's 
application did not meet the requirements under 
38 C.F.R. § 21.4262(b) for a proper OTJ application.  Indeed, 
as mentioned, 38 C.F.R. § 21.4262(b)(6) requires that a 
certification that the wages to be paid the Veteran or 
eligible person upon entrance into training are not less than 
wages paid nonveterans in the same training position and are 
at least 50 percent of the wages paid for the job for which 
he or she is to be trained, and will be increased in regular 
periodic increments until, not later than the last full month 
of the scheduled training period, they will be at least 85 
percent of the wages paid for the job for which the Veteran 
or eligible person is being trained.

As applied to the facts of the Veteran's situation, the wage 
scale for the funeral director OJT program at the [redacted] 
Funeral Home is not in compliance with 
38 C.F.R. § 21.4262(b)(6).  The Louisiana State Approving 
Agency (LSAA) submitted copies of their approval for the 
training program to VA, although these do not substantiate 
that the training program meets the guidelines under that 
provision.  The employer's initial application to the LSAA to 
provide job training, dated in October 2005, indicated the 
Veteran would be paid $1600 per month for the first three 
months of his employment (July to October 2005) and $1605 
per month from October 2005 to January 2006.  The employer 
then submitted an amended application to the LSAA, along with 
an employer-Veteran training agreement (VA Form 22-8864), 
noting the Funeral Home would reimburse him $1600 per month 
for the first three months, $1605 per month for two and a 
half months, and $1610 for half a month.  The training 
agreement also indicated the journeyman wage, or wage for a 
fully trained worker in his job, would be $1610 per month.  

The RO requested the LSAA furnish a copy of the funeral 
home's payment records to verify the wages paid to the 
Veteran, but only copies of the Veteran's W-2s 
were submitted.  Unfortunately, his individual W-2s do not 
constitute sufficient evidence to verify the wage scale for 
funeral directors at the applicable training establishment, 
especially that of a journeyman wage.  These records only 
show his own level of wages for the year 2005 at the [redacted] 
Funeral Home - while, significantly, failing to also 
indicate his expected level of wages once fully trained.  
Moreover, his October 2006 unemployment benefits record also 
fails to confirm the journeyman wage at [redacted], 
instead showing average actual wages received by the Veteran 
over the course of his training.  The copy of the final 
payment check from [redacted] Home is similarly 
deficient in establishing the expected level of wages once 
fully trained.  There is simply no evidence of record to 
objectively confirm the amount of the journeyman wage for a 
funeral director, but rather, only the bare assertion of that 
amount ($1610) in the employer-trainee training agreement.  
And as there is no evidence submitted of a baseline level of 
journeyman wages for a funeral director, for comparison, this 
also precludes the Board from determining whether the 
Veteran's initial wages in the training program were at least 
50 percent of the journeyman wage and if the wages in the 
last month of the training period were at least 85 percent of 
the journeyman wage.  Consequently, although the training 
establishment provided figures that showed his actual wages 
to nearly match the asserted journeyman wage for the entire 
period of the training, this is not objective evidence of the 
journeyman wage, let alone the level of discrepancy with the 
Veteran's actual wages.  

The Board is sympathetic to the Veteran's arguments but, 
unfortunately, is unable to provide a legal remedy.  See 
Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. 
Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must 
interpret the law as it exists, and cannot 'extend . . . 
benefits out of sympathy for a particular [claimant].'").  
Since the Veteran's claim fails because of absence of legal 
merit or lack of entitlement under the law, the claim must be 
denied.  Sabonis, 6 Vet. App. 426.  


ORDER

The claim for funeral director OJT benefits from July 15, 
2005 to January 15, 2006, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


